Exhibit 10.10

LEVI STRAUSS & CO.

DEFERRED COMPENSATION PLAN FOR EXECUTIVES AND

OUTSIDE DIRECTORS

MASTER PLAN DOCUMENT

AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     1   

        1.1

  “ACCOUNT”      1   

        1.2

  “AFFILIATE”      1   

        1.3

  “ANNUAL BONUS”      1   

        1.4

  “ANNUAL COMPANY CONTRIBUTION”      2   

        1.5

  “ANNUAL INSTALLMENT METHOD”      2   

        1.6

  “BASE ANNUAL SALARY”      2   

        1.7

  “BENEFICIARY” OR “BENEFICIARIES”      2   

        1.8

  “BOARD”      2   

        1.9

  “CODE”      2   

        1.10

  “COMMITTEE”      2   

        1.11

  “COMPANY”      3   

        1.12

  “COMPANY CONTRIBUTION ACCOUNT”      3   

        1.13

  “DIRECTOR”      3   

        1.14

  “DIRECTOR FEES”      3   

        1.15

  “DISABILITY”      3   

        1.16

  “ELECTIVE DEFERRAL”      3   

        1.17

  “ELECTIVE DEFERRAL ACCOUNT”      3   

        1.18

  “EMPLOYEE”      3   

        1.19

  “EMPLOYER”      3   

        1.20

  “ERISA”      3   

        1.21

  “ESIP”      3   

        1.22

  “ESIP DEFERRAL CONTRIBUTION”      4   

        1.23

  “ESIP DEFERRAL CONTRIBUTION ACCOUNT”      4   

        1.24

  “ESIP MAKE-UP ACCOUNT”      4   

        1.25

  “ESIP MAKE-UP CONTRIBUTION”      4   

        1.26

  “ESIP MATCHING CONTRIBUTION”      4   

        1.27

  “ESIP MATCHING CONTRIBUTION ACCOUNT”      4   

        1.28

  “HOPP”      4   

        1.29

  “IN-SERVICE DISTRIBUTION”      4   

        1.30

  “INVESTMENT COMMITTEE”      4   

        1.31

  “MEASUREMENT VEHICLES”      4   

        1.32

  “PARTICIPANT”      4   

        1.33

  “PERFORMANCE-BASED COMPENSATION”      5   

        1.34

  “PLAN”      5   

        1.35

  “PLAN YEAR”      5   

        1.36

  “RETIREMENT,” “RETIRE(S)” OR “RETIRED”      5   

        1.37

  “RETIREMENT DATE”      5   

        1.38

  “SEPARATION FROM SERVICE BENEFIT”      5   

        1.39

  “SEPARATION FROM SERVICE”      5   

        1.40

  “TRUST”      6   

        1.41

  “TRUSTEE”      6   

        1.42

  “UNFORESEEABLE FINANCIAL EMERGENCY”      6   

ARTICLE 2 ELIGIBILITY AND PARTICIPATION

     6   

        2.1

  ELIGIBILITY      6   

        2.2

  ENROLLMENT AND PARTICIPATION      6   

 

i



--------------------------------------------------------------------------------

        2.3

  CESSATION OF PARTICIPATION      6   

ARTICLE 3 DEFERRALS AND CONTRIBUTIONS

     7   

        3.1

  BASE ANNUAL SALARY      7   

        3.2

  ANNUAL BONUS      7   

        3.3

  ESIP DEFERRAL CONTRIBUTION      8   

        3.4

  DIRECTOR FEES      8   

        3.5

  NEWLY-ELIGIBLE EMPLOYEES OR DIRECTORS      8   

        3.6

  COMPANY CONTRIBUTION      9   

        3.7

  ESIP MAKE-UP CONTRIBUTION      9   

        3.8

  ESIP MATCHING CONTRIBUTION      9   

ARTICLE 4 ACCOUNTS

     9   

        4.1

  ESTABLISHMENT OF ACCOUNTS      9   

        4.2

  VESTING      10   

        4.3

  CREDITING/DEBITING OF ACCOUNTS      10   

        4.4

  FICA AND OTHER TAXES      11   

ARTICLE 5 DISTRIBUTION OF ACCOUNT

     12   

        5.1

  TIME FOR DISTRIBUTION      12   

        5.2

  IN-SERVICE DISTRIBUTION      12   

        5.3

  BENEFITS UPON RETIREMENT      12   

        5.4

  SEPARATION FROM SERVICE BENEFIT      13   

        5.5

  BENEFITS UPON DEATH      13   

        5.6

  DISABILITY BENEFIT      13   

        5.7

  UNFORESEEABLE FINANCIAL EMERGENCY      13   

        5.8

  DISCRETION TO ACCELERATE PAYMENT      14   

ARTICLE 6 BENEFICIARY DESIGNATION

     14   

        6.1

  BENEFICIARY      14   

        6.2

  NO BENEFICIARY DESIGNATION      14   

        6.3

  DOUBT AS TO BENEFICIARY      15   

        6.4

  DISCHARGE OF OBLIGATIONS      15   

ARTICLE 7 LEAVE OF ABSENCE

     15   

ARTICLE 8 TERMINATION, AMENDMENT OR MODIFICATION

     15   

        8.1

  TERMINATION      15   

        8.2

  AMENDMENT      15   

        8.3

  EFFECT OF PAYMENT      16   

ARTICLE 9 ADMINISTRATION

     16   

        9.1

  COMMITTEE DUTIES      16   

        9.2

  AGENTS      16   

        9.3

  BINDING EFFECT OF DECISIONS      16   

        9.4

  INDEMNITY OF COMMITTEE      16   

ARTICLE 10 CLAIMS PROCEDURES

     16   

        10.1

  PRESENTATION OF CLAIM      16   

        10.2

  NOTIFICATION OF DECISION      17   

        10.3

  REVIEW OF A DENIED CLAIM      17   

 

ii



--------------------------------------------------------------------------------

        10.4

  DECISION ON REVIEW      17   

        10.5

  LEGAL ACTION      18   

ARTICLE 11 TRUST

     18   

        11.1

  ESTABLISHMENT OF THE TRUST      18   

        11.2

  INTERRELATIONSHIP OF THE PLAN AND THE TRUST      18   

        11.3

  DISTRIBUTIONS FROM THE TRUST      18   

ARTICLE 12 MISCELLANEOUS PROVISIONS

     18   

        12.1

  STATUS OF PLAN      18   

        12.2

  UNSECURED GENERAL CREDITOR      19   

        12.3

  NONASSIGNABILITY      19   

        12.4

  RIGHT TO OFFSET      19   

        12.5

  NOT A CONTRACT OF EMPLOYMENT      19   

        12.6

  GOVERNING LAW      19   

        12.7

  NOTICE      19   

        12.8

  SUCCESSORS      20   

        12.9

  SPOUSE’S INTEREST      20   

        12.10

  VALIDITY      20   

        12.11

  INCOMPETENT      20   

        12.12

  DISTRIBUTION IN THE EVENT OF TAXATION      20   

        12.13

  INSURANCE      20   

        12.14

  EFFECT ON OTHER PLANS      20   

 

iii



--------------------------------------------------------------------------------

LEVI STRAUSS & CO.

DEFERRED COMPENSATION PLAN

FOR

EXECUTIVES AND OUTSIDE DIRECTORS

(Amended and Restated Effective as of January 1, 2011)

PURPOSE

The Company established the Plan effective as of January 1, 2003 to provide a
means by which a select group of management or highly compensated employees and
directors, who contribute materially to the continued growth, development and
future business success of the Company and its participating subsidiaries, may
elect to defer receipt of all or a portion of their compensation or bonuses to
save for retirement. This Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.

The Plan was amended and restated effective as of January 1, 2008 to make such
modifications as were necessary to comply with Code Section 409A regarding
deferred compensation as well as other necessary and desirable changes. Any
amounts previously earned and deferred under the Plan which were vested as of
December 31, 2004 shall be administered pursuant to the terms of the Plan in
effect at that time. From January 1, 2005 through December 31, 2007, the Company
operated the Plan in good faith compliance with Code Section 409A and guidance
issued thereunder, permitting distribution elections and changes consistent with
IRS transition relief. Such elections and changes are documented in materials
distributed to participants and completed election forms.

The Plan is hereby amended and restated effective as of January 1, 2011 to make
modifications to the Plan and reflect changes in the Company’s deferred
compensation programs.

The Company reserves the right in its sole discretion to further amend or modify
the Plan to comply with regulations or other guidance promulgated by the
Department of the Treasury under Code Section 409A.

ARTICLE 1

DEFINITIONS

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1 “Account” shall mean the Participant’s Elective Deferral Account, Company
Contribution Account, ESIP Deferral Contribution Account, ESIP Make-Up Account
and ESIP Matching Contribution Account. The Account shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the benefits to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

 

1.2 “Affiliate” means any member of the group of corporations, trades or
businesses or other organizations comprising the “controlled group” with Levi
Strauss & Co. under Section 414 of the Code.

 

1.3 “Annual Bonus” shall mean any of the following bonuses payable by the
Company during a Plan Year to a Participant while an Employee or Director and a
Participant during that Plan Year:

 

  (a) Payments under the Levi Strauss & Co. Annual Incentive Plan, except for
such payments in the Plan Year in which the Employee is hired or becomes newly
eligible during a Plan Year;



--------------------------------------------------------------------------------

  (b) Payments under the Leadership Shares Plan of Levi Strauss & Co.;

 

  (c) Payments under any regularly paid bonus program of Levi Strauss & Co.;

 

  (d) Any retention bonus payable to an Employee;

 

  (e) Any non-recurring special bonus that the Committee designates, in writing,
as eligible for deferral under this Plan; or

 

  (f) Payments pursuant to a deferral agreement between the Company and a
newly-eligible employee.

 

1.4 “Annual Company Contribution” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.6.

 

1.5 “Annual Installment Method” shall be an annual installment payment payable
over the number of years selected by the Participant in accordance with this
Plan. Each annual installment shall be calculated by multiplying the applicable
vested Account by a fraction, the numerator of which is one (1) and the
denominator of which is the remaining number of annual payments due the
Participant; provided that the first installment may be further reduced to
account for a partial-year payment, if applicable. For the first installment,
the vested Account balance of the Participant shall be calculated as of the
close of business on, or as soon as practicable after, the Participant’s
Retirement Date. Remaining annual installments shall be calculated as of the
December 31st immediately preceding the Plan Year in which the installment is
payable.

 

1.6 “Base Annual Salary” shall mean the annual cash compensation payable by the
Company during a Plan Year to a Participant for services rendered while an
Employee and a Participant during that Plan Year, excluding bonuses,
commissions, overtime, fringe benefits, stock options, relocation expenses,
incentive payments, non-monetary awards, directors fees and other fees, and
automobile and other allowances paid to a Participant for services rendered
(whether or not such allowances are included in the Employee’s gross income).
Base Annual Salary shall be calculated before reduction for amounts deferred or
contributed by the Participant pursuant to all qualified or non-qualified plans
of the Company, but shall be calculated to include amounts not otherwise
included in the Participant’s gross income under Code Sections 125, 132(f),
402(e)(3), 402(h), or 403(b).

 

1.7 “Beneficiary” or “Beneficiaries” shall mean one or more persons, trusts,
estates or other entities, designated in accordance with Article 6, that are
entitled to receive benefits under this Plan upon the death of a Participant.

 

1.8 “Board” shall mean the board of directors of Levi Strauss & Co. The Board
may delegate to any committee, subcommittee or any of its members, or to any
agent, its authority to perform any act under the Plan, including without
limitation those matters involving the exercise of discretion. Any such
delegation of discretion will be subject to revocation at any time at the
discretion of the Board. Any reference in this Plan document to the Board with
respect to such delegated authority will be deemed a reference to its delegate
or delegates.

 

1.9 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.10 “Committee” shall mean the Administrative Committee for Retirement Plans,
as described in Article 9.

 

2



--------------------------------------------------------------------------------

1.11 “Company” shall mean Levi Strauss & Co., a Delaware corporation, or any
successor to all or substantially all of the Company’s assets or business.

 

1.12 “Company Contribution Account” shall mean (i) the sum of the Participant’s
Company Contributions, plus (ii) amounts credited or debited in accordance with
all the applicable crediting and debiting provisions of this Plan that relate to
the Participant’s Company Contribution Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant’s Company Contribution Account.

 

1.13 “Director” shall mean an individual who receives remuneration while serving
as a member of the board of directors of the Company, provided he or she is also
not an Employee while serving in such capacity.

 

1.14 “Director Fees” shall mean the annual fees payable by the Company during a
Plan Year to a Participant, including retainer fees and meeting fees, for
services performed while a Director and a Participant during that Plan Year.

 

1.15 “Disability” shall mean the Participant is determined to be totally
disabled by the Social Security Administration.

 

1.16 “Elective Deferral” shall mean that portion of a Participant’s Base Annual
Salary, Annual Bonus and Director Fees that a Participant elects to defer in
accordance with Article 3 for any one Plan Year. In the event of a Participant’s
Retirement, Disability, death or Separation from Service prior to the end of a
Plan Year, such year’s Elective Deferral shall be the actual amount withheld
prior to such event.

 

1.17 “Elective Deferral Account” shall mean (i) the sum of all of a
Participant’s Elective Deferrals, plus (ii) amounts credited or debited in
accordance with all the applicable crediting and debiting provisions of this
Plan that relate to the Participant’s Elective Deferral Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to his or her Elective Deferral Account.

 

1.18 “Employee” shall mean any individual whose remuneration for services
rendered to an Employer, as recognized by an Employer, is reported on Federal
Income Tax Form W-2. An individual’s status as an “Employee” will be determined
by the Committee and such determination will be conclusive and binding on all
persons notwithstanding any contrary determination of Employee status by any
court or governmental agency, including, but not limited to, the Internal
Revenue Service. The term Employee excludes an Employee who is designated as
ineligible pursuant to a written agreement between the Employee and an Employer.

 

1.19 “Employer” means the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have adopted the Plan with the
written consent of the Board.

 

1.20 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.21 “ESIP” shall mean the Employee Savings and Investment Plan of Levi
Strauss & Co., as it may be amended from time to time, or any successor plan.

 

3



--------------------------------------------------------------------------------

1.22 “ESIP Deferral Contribution” shall mean a percentage of a Participant’s
compensation, as defined in the ESIP (but without regard to the limit imposed by
Section 401(a)(17)), that the Participant elects to defer in accordance with
Article 3 for any Plan Year.

 

1.23 “ESIP Deferral Contribution Account” shall mean (i) the sum of all of a
Participant’s ESIP Deferral Contributions plus (ii) amounts credited or debited
in accordance with all the applicable crediting and debiting provisions of this
Plan that relate to the Participant’s ESIP Deferral Contributions, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to his or her ESIP Deferral Contribution
Account.

 

1.24 “ESIP Make-Up Account” shall mean (i) the sum of all of a Participant’s
ESIP Make-Up Contributions, plus (ii) amounts credited or debited in accordance
with all the applicable crediting or debiting provisions of this Plan that
related to the Participant’s ESIP Make-Up Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant’s ESIP Make-Up Account.

 

1.25 “ESIP Make-Up Contribution” shall mean, for any fiscal year of the Company,
the amount of Employer matching contributions under the ESIP that would have
been payable to or for an Employee while a participant in ESIP but for the
deferral of Base Annual Salary or Annual Bonus under the Plan.

 

1.26 “ESIP Matching Contribution” shall mean an amount equal to 125% of the
Participant’s ESIP Deferral Contribution and elective deferral contribution
under the ESIP up to 6% of the Participant’s compensation, as defined in the
ESIP (but without regard to the limitation imposed by Code Section 401(a)(17))
reduced by the amount of matching contributions actually made on behalf of the
Participant under the ESIP.

 

1.27 “ESIP Matching Contribution Account” shall mean (i) the sum of all of a
Participant’s ESIP Matching Contributions plus (ii) amounts credited or debited
in accordance with all the applicable crediting and debiting provisions of this
Plan that relate to the Participant’s ESIP Matching Contributions, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to his or her ESIP Matching Contribution
Account.

 

1.28 “HOPP” shall mean the Revised Home Office Pension Plan of Levi Strauss &
Co., as it may be amended from time to time, or any successor plan.

 

1.29 “In-Service Distribution” shall mean a lump sum payment in an amount that
is equal to all or a portion of the Elective Deferral the Participant elects to
have distributed as an In-Service Distribution under Section 5.2, credited and
debited in the manner provided in Section 4.3, and calculated as of the last
business day of the month prior to the date distribution occurs.

 

1.30 “Investment Committee” shall mean the Investment Committee for Retirement
Plans.

 

1.31 “Measurement Vehicles” shall mean the investment vehicles designated by the
Investment Committee, in its sole discretion, and selected by a Participant for
purposes of crediting and debiting such Participant’s Account, as described in
Section 4.3.

 

1.32 “Participant” shall mean any Employee or Director who (i) is selected by
the Company to participate in the Plan and (ii) has an Account in the Plan.

 

4



--------------------------------------------------------------------------------

1.33 “Performance-Based Compensation” means compensation the entitlement to or
amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treasury Regulation Section 1.409A-1(e).

 

1.34 “Plan” shall mean this Levi Strauss & Co. Deferred Compensation Plan for
Executives and Outside Directors, as it may be amended from time to time.

 

1.35 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

 

1.36 “Retirement,” “Retire(s)” or “Retired” shall mean:

 

  (a) In the case of an Employee, the Participant’s Separation From Service with
an Employer at or after attaining (i) age 55 with 15 years of service or
(ii) age 65 with five years of service.

 

  (b) In the case of a Director, the Director’s Separation from Service, for a
reason other than death.

 

1.37 “Retirement Date” shall mean the first day of the month coincident with or
next following the date a Participant Retires.

 

1.38 “Separation from Service Benefit” shall mean the benefit set forth in
Article 5.

 

1.39 “Separation from Service” shall mean the Participant’s termination of
employment with all Employers and Affiliates, voluntarily or involuntarily, for
any reason other than on account of death or Disability, as determined by the
Committee in accordance with Treasury Regulations Section 1.409A-1(h). In
determining whether a Participant has experienced a Separation from Service, the
following provisions shall apply:

 

  (a) For a Participant who provides services to an Employer as an Employee,
except as otherwise provided in part (c) of this Section, a Separation from
Service shall occur when such Participant has experienced a termination of
employment with such Employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an Employee or as an
independent contractor) will permanently decrease to less than 50% of the
average level of bona fide services performed by such Participant over the
immediately preceding 36 month period (or the full period of services to the
Employer if the Participant has been providing services to the Employer less
than 36 months.

Notwithstanding the foregoing, the Participant’s employment relationship with
the Employer shall be treated as continuing intact while the individual is on
military leave, sick leave or other bona fide leave of absence if the period of
such leave does not exceed six months (or longer, if required by statute or
contract). If the period of the leave exceeds six months and the Participant’s
right to reemployment is not provided either by statute or contract, the
employment relationship is deemed to terminate on the first date immediately
following such six-month period for purposes of Code Section 409A only.

 

5



--------------------------------------------------------------------------------

  (b) For a Participant who provides services to an Employer as an independent
contractor, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for such Employer, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
such Employer.

 

1.40 “Trust” shall mean one or more trusts established by the Company in its
sole discretion.

 

1.41 “Trustee” shall mean the individuals or corporation appointed by the
Investment Committee under Section 11.1 to administer the Trust in accordance
with the terms of the Plan and trust agreement.

 

1.42 “Unforeseeable Financial Emergency” shall mean a severe financial hardship
to the Participant resulting from (a) an illness or accident of the Participant,
the Participant’s spouse, a Beneficiary, or the Participant’s dependent (as
defined in Code Section 152, without regard to Code Section 152(b)(1), (b)(2),
and (d)(1)(B)); (b) loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, not as a result of a natural disaster); or
(c) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, all as determined by the
Committee based on the relevant facts and circumstances. In any case, payment
may not be made to the extent that such hardship is or may be relieved
(x) through reimbursement or compensation by insurance or otherwise, (y) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship, or (z) by cessation of
deferrals under the Plan.

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

 

2.1 Eligibility. Participation in the Plan shall be limited to a select group of
management or highly compensated Employees and Directors of the Company, as
determined by the Committee in its sole discretion.

 

2.2 Enrollment and Participation. To participate initially, an Employee or
Director shall properly complete and timely submit a deferral election form to
the Committee. Election forms shall be completed and filed with the Committee by
the time periods set forth in Article 3 for the particular type of compensation
elected for deferral or during such other enrollment period as the Committee
determines in accordance with such Article. If no election form is filed or if
submission of an election form is not timely, the amount deferred shall be
deemed to be zero. A Participant may change or revoke a deferral election at any
time before such election becomes irrevocable, which shall occur as of the
applicable deadline specified in Article 3 unless the Committee establishes an
earlier deadline. Unless the Committee determines otherwise, a new election form
shall be required for each Plan Year in which a Participant wishes to defer a
type of compensation eligible for deferral.

 

2.3 Cessation of Participation.

 

  (a)

If the Committee determines that a Participant no longer qualifies as a member
of a select group of management or highly compensated employees under
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee shall prevent
the Participant from making future deferral elections as of the first day of the
next succeeding Plan Year until

 

6



--------------------------------------------------------------------------------

the Participant again satisfies the Plan’s eligibility requirements. In the
event such Participant again satisfies the Plan’s eligibility requirements, in
order to participate in the Plan, he or she must timely complete and file an
election form with the Committee by the time periods set forth in Article 3.
Such Participant shall remain a Participant in the Plan until his or her Account
balance is paid in full.

 

  (b) Elective Deferrals and/or an ESIP Deferral Contribution commitment made by
a Participant who incurs a Disability shall be canceled upon such event. If such
Participant returns to active employment and he or she is eligible to
participate in the Plan, a deferral election may be made in accordance with
Articles 2 and 3. Elective Deferrals and/or ESIP Deferral Contributions made by
a Participant who has been determined by the Committee to experience an
Unforeseeable Financial Emergency will cease. Any deferral election in a
subsequent Plan Year will be subject to the provisions of Articles 2 and 3. In
either event, the Participant shall remain a Participant in the Plan until his
or her Account is paid in full.

 

  (c) Notwithstanding anything in the Plan to the contrary, a Participant shall
cease to be an active Participant (i.e., no deferrals or contributions) upon the
earliest to occur of his or her Separation from Service, death or Disability.
Any outstanding deferral election shall be given effect to the extent any
amounts covered by such election are paid after such event.

ARTICLE 3

DEFERRALS AND CONTRIBUTIONS

 

3.1 Base Annual Salary.

 

  (a) For each Plan Year, a Participant may elect to defer a minimum of 5% and a
maximum of 100% of his or her Base Annual Salary. If an election is made for
less than 5%, the amount deferred shall be deemed to be zero.

 

  (b) A Participant’s election form with respect to the deferral of Base Annual
Salary shall be filed with the Committee before the beginning of each Plan Year
in which the Base Annual Salary is earned.

 

  (c) Subject to Section 2.2, such deferral elections shall be irrevocable as of
the first day of the Plan Year to which the election form relates.

 

3.2 Annual Bonus.

 

  (a) For each Plan Year, a Participant may elect to defer a minimum of 1% and a
maximum of 100% of each component of his or her Annual Bonus.

 

  (b) A Participant’s election form with respect to the deferral of an Annual
Bonus shall be filed with the Committee before the beginning of the Plan Year in
which the Annual Bonus is earned. Notwithstanding the foregoing, to the extent
the Committee determines that an Annual Bonus constitutes Performance-Based
Compensation, the Committee in its sole discretion may permit a Participant to
file a deferral election form on or before a date that occurs no later than six
months before the end of the performance period. In no event shall an election
form for Performance Based Compensation be filed when such compensation is
readily ascertainable (within the meaning of Code Section 409A and regulations
issued thereunder).

 

7



--------------------------------------------------------------------------------

  (c) Subject to Section 2.2, such deferral election shall be irrevocable as of
the first day of the Plan Year to which the deferral election form relates or
the deadline established by the Committee for Performance-Based Compensation, as
the case may be.

 

3.3 ESIP Deferral Contribution.

 

  (a) For each Plan Year, a Participant may make an ESIP Deferral Contribution
as a percentage (1% minimum and 75% maximum) of the Participant’s compensation,
as defined under the ESIP, but without regard to the limitation imposed by Code
Section 401(a)(17). Such election shall not take effect until the Participant is
no longer eligible to make elective deferrals (other than catch-up
contributions) under the ESIP because he or she has reached the maximum amount
allowed under either Code Section 402(g) or Code Section 401(a)(17).

 

  (b) A Participant’s election form with respect to an ESIP Deferral
Contribution shall be filed with the Committee before the beginning of each Plan
Year in which the ESIP Deferral Contribution is earned.

 

  (c) Subject to Section 2.2, such deferral election shall be irrevocable as of
the first day of the Plan Year to which the deferral election form relates.

 

3.4 Director Fees.

 

  (a) For each Plan Year, a Participant may elect to defer a minimum of 5% and a
maximum of 100% (in a whole percentage) of Director Fees. If an election is made
for less than 5%, the amount deferred shall be deemed to be zero.

 

  (b) A Participant’s election form with respect to the deferral of Director
Fees shall be filed with the Committee before the beginning of each Plan Year in
which the Director Fees are earned.

 

  (c) Subject to Section 2.2, such deferral elections shall be irrevocable as of
the first day of the Plan Year to which the election form relates.

 

3.5 Newly-Eligible Employees or Directors. Notwithstanding anything in the Plan
to the contrary, a newly-eligible Employee or Director shall be given thirty
days from the date he becomes eligible to participate in the Plan (as determined
in accordance with Treasury Regulation Section 1.409A-2(a)(7)(ii) and the “plan
aggregation” rules provided in Treasury Regulation Section 1.409A-1(c)(2)) to
complete and submit an election form with respect to Base Annual Salary, an
Annual Bonus or Director Fees, and such election shall apply only to amounts
paid for services performed after the date on which the election is effective.
If an election made in accordance with this Section 3.5 relates to compensation
earned based upon a specified performance period, the amount eligible for
deferral shall be equal to (i) the total amount of compensation for the
performance period, multiplied by (ii) a fraction, the numerator of which is the
number of days remaining in the service period after the Participant’s deferral
election is made, and the denominator of which is the total number of days in
the performance period. Subject to Section 2.2, any deferral election made in
accordance with this Section 3.5 shall be irrevocable as of the thirtieth day
after the date the Employee or Director becomes eligible to participate in the
Plan.

 

8



--------------------------------------------------------------------------------

3.6 Company Contribution.

 

  (a) During any Plan Year, an Employer may, in its discretion, credit an amount
to a Participant’s Company Contribution Account. The Participant must be
employed on the date the contribution is made in order to receive such
contribution. The Participant’s distribution and Measurement Vehicle elections
for the year in which the Company Contribution is made will apply to the amount
credited to the Participant’s Company Contribution Account. If the Participant
does not have a distribution or Measurement Vehicle election for the year in
which the Company Contribution is made, such amount will be invested in the
default Measurement Vehicle and paid in accordance with Sections 5.4, 5.5, 5.6,
5.7 and 5.8.

 

  (b) For any Plan Year in which an Employer makes a profit-sharing contribution
under the ESIP, an Employer may, in its discretion, credit an amount to a
Participant’s Company Contribution Account equal to the difference which would
have been allocated under the ESIP without regard to the Code Section 415 limit
and the aggregate amount actually allocated to the ESIP. No contribution will be
made under this subsection unless the employee is eligible to participate in the
ESIP as of the last working day of such Plan Year.

 

3.7 ESIP Make-Up Contribution. A Participant’s ESIP Make-Up Account shall be
credited an ESIP Make-Up Contribution, if applicable.

 

3.8 ESIP Matching Contribution. An Employer, in its sole and absolute
discretion, may credit a Participant’s ESIP Matching Contribution Account with
an ESIP Matching Contribution if such Participant elected to make an ESIP
Deferral Contribution.

ARTICLE 4

ACCOUNTS

 

4.1 Establishment of Accounts. Bookkeeping accounts shall be established for
each Participant to reflect the deferrals of amounts made for the Participant’s
benefit, together with adjustments for income, gains or losses attributable
thereto. Accounts are established solely for the purpose of tracking deferrals
made by Participants or contributions made by an Employer and any income or
adjustments thereto. Unless the Committee determines otherwise, the Plan shall
maintain and credit the following sub-Accounts:

 

  (a) Company Contribution Account. The Company Contribution amount, if any,
shall be credited to the Company Contribution Account as of the date determined
by the Employer in its sole discretion.

 

  (b) Elective Deferral Account. The Participant’s Elective Deferral Account
shall reflect a Participant’s Elective Deferrals credited on his or her behalf.
The Base Annual Salary portion of the Elective Deferral shall be withheld from
payroll according to the Participant’s election. The Annual Bonus and/or
Director Fees portion of the Elective Deferral shall be withheld at the time the
Annual Bonus and/or Director Fees are, or otherwise would be, paid to the
Participant. Elective Deferrals shall be credited to a Participant’s Elective
Deferral Account at the time such amounts would otherwise have been paid to the
Participant, or as soon as practicable thereafter.

 

9



--------------------------------------------------------------------------------

  (c) ESIP Deferral Account. A Participant’s ESIP Deferral Contribution shall be
withheld from payroll and credited to his or her ESIP Deferral Account according
to the Participant’s election.

 

  (d) ESIP Make-Up Account. ESIP Make-Up Contributions shall be credited to a
Participant’s ESIP Make-Up Account in accordance with the Company’s payroll
practice.

 

  (e) ESIP Matching Contribution Account. ESIP Matching Contributions, if any,
shall be credited to a Participant’s ESIP Matching Contribution Account for each
period during a Plan Year, as determined by the Board of Directors.

 

4.2 Vesting. Subject to Section 12.2:

 

  (a) A Participant shall at all times be 100% vested in his or her Elective
Deferral Account, ESIP Deferral Contribution Account, ESIP Make-Up Account and
ESIP Matching Contribution Account;

 

  (b) Except as provided in subsection (c), a Participant shall be vested in his
or her Company Contribution Account in accordance with the vesting schedule(s)
set forth in his or her employment agreement or any other agreement entered into
between the Participant and the Employer. If not addressed in such an agreement,
a Participant shall vest in his or her Company Contribution Account in
accordance with a schedule established by the Company; and

 

  (c) Upon Retirement a Participant’s Company Contribution Account shall
immediately become 100% vested.

 

4.3 Crediting/Debiting of Accounts. A Participant shall be permitted to allocate
his or her Account among Measurement Vehicles. The Investment Committee may
discontinue, substitute or add a Measurement Vehicle. The Investment Committee
or its delegate shall give the Participant ample advance notice of such a
change. The Measurement Vehicles are used solely to credit or debit amounts to a
Participant’s Account.

 

  (a) Election of Measurement Vehicles. The Participant shall specify on the
election form the percentage of his or her Account to be allocated to a
Measurement Vehicle in 1% increments. A Participant may change the percentage
allocation among Measurement Vehicles by submitting a new election form. Any
change will take effect as soon as reasonably practicable after the Form is
submitted.

 

  (b) Failure to Elect Measurement Vehicles. If a Participant fails to make an
election to allocate his or her Account under this Section 4.3, the Committee
will apply a default Measurement Vehicle until the Participant submits an
election form selecting one or more Measurement Vehicle(s).

 

  (c) Crediting or Debiting Method. A Participant’s Account shall be credited or
debited on a daily basis based on the performance of each Measurement Vehicle
selected by the Participant. The performance of each elected Measurement Vehicle
(either positive or negative) will be based on the performance of the underlying
measurement standard (e.g., underlying mutual fund or the Company’s
performance).

 

  (d)

No Actual Investment. The Measurement Vehicles are to be used for measurement
purposes only, and the crediting or debiting of such amounts to a Participant’s
Account

 

10



--------------------------------------------------------------------------------

shall not be construed as an actual investment of the Account in any investment
vehicle underlying such Measurement Vehicle. In the event that an Employer or
the Trustee, in its own discretion, decides to invest funds in any or all of the
investment vehicles underlying any Measurement Vehicles, no Participant shall
have any rights in or to such investments themselves. A Participant’s Account
shall at all times be a bookkeeping entry only and shall not represent any
investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company as to
his or her Account balance.

 

  (e) Distributions. Upon distribution, the Committee or its delegate shall
determine the value of the Participant’s Account based on the applicable
Measurement Vehicle(s). If the Participant elected to receive his or her benefit
in the Annual Installment Method and the Account is allocated among two or more
Measurement Vehicles, the Committee shall reduce the balance of each Measurement
Vehicle on a pro-rata basis to make each installment payment.

 

4.4 FICA and Other Taxes.

 

  (a) Elective Deferrals. The Participant’s Employer shall withhold the
Participant’s share of FICA and other employment taxes that apply to the
Elective Deferral from that portion of the Participant’s Base Annual Salary
and/or Annual Bonus that is not deferred hereunder. If necessary, the Committee
may make a distribution from the Participant’s Elective Deferral Account
pursuant to Section 5.8 in order to comply with this Section 4.4.

 

  (b) ESIP Make-Up Contributions. The Participant’s Employer shall withhold the
Participant’s share of FICA and other employment taxes that apply to the ESIP
Make-Up Contribution from such ESIP Make-Up Contribution. If necessary, the
Committee may reduce the Participant’s Base Annual Salary and/or Annual Bonus
that is not deferred hereunder in order to comply with this Section 4.4.

 

  (c) ESIP Deferral Contributions and ESIP Matching Contributions. The
Participant’s Employer shall withhold the Participant’s share of FICA and other
employment taxes that may apply to the ESIP Deferral Contribution and ESIP
Matching Contribution. If necessary, the Participant’s Base Annual Salary and/or
Annual Bonus that is not deferred hereunder may be reduced in order to comply
with this Section 4.4.

 

  (d) Company Contribution Account. When a Participant becomes vested in a
portion of his or her Company Contribution Account, the Participant’s Employer
shall withhold from the Participant’s Base Annual Salary and/or Annual Bonus
that is not deferred, in a manner determined by the Employer, the Participant’s
share of FICA and other employment taxes. If necessary, the Committee may make a
distribution from the vested portion of the Participant’s Company Contribution
Account pursuant to Section 5.8 in order to comply with this Section 4.4.

 

  (e) Distributions. The Participant’s Employer, or the Trustee, shall withhold
from any payments made to a Participant under this Plan all federal, state and
local income, employment and other taxes required to be withheld by the
Employer, or the Trustee, in connection with such payments, in amounts and in a
manner to be determined in the sole discretion of the Employer and the Trustee
to the extent permissible under Code Section 409A and regulations issued
thereunder.

 

11



--------------------------------------------------------------------------------

ARTICLE 5

DISTRIBUTION OF ACCOUNT

 

5.1 Time for Distribution. Except as otherwise provided in this Article 5 and
Sections 8.1, 12.4 and 12.12, distribution of a Participant’s Account shall be
made on the earliest to occur of:

 

  (a) The date elected by a Participant under Section 5.2 with respect to an
In-Service Distribution;

 

  (b) The date set forth in Section 5.3 with respect to the Participant’s
Retirement;

 

  (c) The date set forth in Section 5.4 with respect to the Participant’s
Separation from Service;

 

  (d) The date set forth in Section 5.5 with respect to the Participant’s death;
or

 

  (e) The date set forth in Section 5.6 with respect to the Participant’s
Disability.

Notwithstanding any other provision of the Plan to the contrary, in no event
shall the distribution of any Account be accelerated to a time earlier than
which it would otherwise have been paid, whether by amendment of the Plan,
exercise of the Committee’s discretion or otherwise, except as permitted by
Section 5.8 or Treasury Regulations issued pursuant to Code Section 409A.

 

5.2 In-Service Distribution. A Participant may irrevocably elect to receive all
or a portion of an Elective Deferral in the form of a future lump sum In-Service
Distribution while an Employee or a Director. Subject to the other terms and
conditions of this Plan, each In-Service Distribution shall be paid out during
the first 60 days of any Plan Year designated by the Participant that is at
least three Plan Years after the Plan Year in which the Elective Deferral was
deferred. For example, if a three-year In-Service Distribution is elected for
Elective Deferrals that are deferred in the Plan Year commencing January 1,
2008, the In-Service Distribution would become payable during a 60 day period
commencing January 1, 2012.

 

  (a) Election to Further Defer In-Service Distribution. A Participant may
submit a written request to the Committee to postpone (up to two (2) times with
respect to each In-Service Distribution election) his or her In-Service
Distribution election up to a minimum of five additional years, provided that
such request is received by the Committee at least 12 months prior to the date
on which the particular In-Service Distribution election would have expired.

 

  (b) Other Benefits Take Precedence Over In-Service Distribution. Should an
event occur that triggers a benefit under Sections 5.3, 5.4, 5.5, or 5.6, any
Elective Deferral or ESIP Deferral Contribution, subject to credits or debits,
as applicable, that is subject to an In-Service Distribution election under this
Section 5.2 shall not be paid in accordance with Section 5.2 but shall be paid
in accordance with the other applicable Section.

 

5.3 Benefits Upon Retirement. Upon a Participant’s Retirement, the Participant’s
vested Account calculated as of the close of business on, or as soon as
practicable after, his or her Retirement Date shall be paid or begin to be paid
within 60 days after the Participant’s Retirement Date. Remaining installments,
if any, shall be paid during each January following his or her Retirement Date.

 

12



--------------------------------------------------------------------------------

Payment shall be made in such form as determined below, taking into account any
changes to an elected form of payment pursuant to paragraph (c).

 

  (a) A Participant’s remaining Account balance shall be paid in a lump sum if:

 

  (i) timely elected by the Participant pursuant to the Plan; or

 

  (ii) the Participant’s remaining Account balance at the time of Retirement is
less than $25,000 even if the Participant elected an installment payment form.

 

  (b) Subject to paragraph (a)(ii), a Participant may elect to receive payment
of his or her Account balance pursuant to the Annual Installment Method over a
period of two, five, 10, 15 or 20 years.

 

  (c) The Participant may change his or her election to an allowable alternative
payout form (lump sum or alternative installment period) by submitting a new
election form to the Committee, provided that (i) any such election form is
received at least 12 months before the Participant’s Retirement Date and
(ii) payment is delayed for a minimum of five (5) years after the date the
initial payment would otherwise have been paid or commenced. If the
Participant’s Retirement Date occurs before such 12 month period has elapsed,
then the election to change the payment form shall not take effect.

 

5.4 Separation from Service Benefit. Upon a Participant’s Separation from
Service for any reason other than Retirement, death or Disability, the
Participant’s vested Account calculated as of the close of business on, or as
soon as practicable after, the date the Participant experiences a Separation
from Service shall be paid in a lump sum within 60 days after the date of
Separation from Service.

 

5.5

Benefits Upon Death. If a Participant dies (i) after Retirement but before the
retirement benefit is paid in full or (ii) before he Retires, experiences a
Separation from Service, or suffers a Disability, the Participant’s Beneficiary
shall receive a lump sum payment equal to the remaining vested balance in the
Participant’s Account calculated as soon as practicable after the Participant’s
death. The lump sum payment shall be made by the end of the year in which the
Participant dies or, if later, by the 15th day of the third month following the
Participant’s death.

 

5.6 Disability Benefit. A Participant who incurs a Disability shall receive a
lump sum payment equal to his or her vested Account balance calculated as soon
as practicable after the Participant incurs the Disability. Such lump sum
payment shall be made within 60 days of the Committee’s determination of the
Participant’s Disability.

 

5.7

Unforeseeable Financial Emergency. A Participant who experiences an
Unforeseeable Financial Emergency may petition the Committee in writing to
receive a partial or full payout from the Plan upon demonstration that he has
suffered an Unforeseeable Financial Emergency, and that the distribution is
necessary to alleviate the financial hardship created by the Unforeseeable
Financial Emergency. The payout shall not exceed the lesser of (i) the sum of
the Participant’s Elective Deferral Account, ESIP Deferral Contribution Account,
ESIP-Make Up Account or ESIP Matching Contribution Account, plus the vested
portion of his or her Company Contribution Account, calculated as if such
Participant were receiving a Separation from Service Benefit, or (ii) the amount
reasonably needed to satisfy the Unforeseeable Financial Emergency. If the
petition for a payout is approved by the Committee payout shall be made within
60 days of the date of approval. Upon the Committee’s determination that a
Participant has experienced an

 

13



--------------------------------------------------------------------------------

Unforeseeable Financial Emergency, the Participant’s existing deferral election
shall be cancelled pursuant to Section 2.3(b).

 

5.8 Discretion to Accelerate Payment.

 

  (a) The Committee shall have the discretion to make a distribution, or
accelerate the time or schedule of payment from a Participant’s Account if
payment is required for:

 

  (i) FICA, FUTA and/or the corresponding withholding provisions of applicable
state and local taxes with respect to compensation deferred under the Plan. Any
such distribution shall not exceed the aggregate of such tax withholding and
shall reduce the Participant’s account balance to the extent of such
distributions; or

 

  (ii) Payment of state, local or foreign tax obligations arising from
participation in the Plan that apply to an amount deferred under the Plan and
FUTA resulting from such payment. Any such payment shall not exceed the amount
of such taxes due as a result of Plan participation.

 

  (b) The Committee is authorized to accelerate the time or schedule of a
payment under the Plan to an individual other than the Participant, or to make a
payment under the Plan to an individual other than the Participant, to the
extent necessary to fulfill a domestic relations order (as defined in Code
Section 414(p)(1)(B)). Payment to an alternate payee under a domestic relations
order shall be made in a lump sum within 60 days after the Committee approves
such order.

 

  (c) The Committee shall have the discretion to accelerate the time or schedule
of a payment under the Plan if the Plan fails to meet the requirements of Code
Section 409A and regulations promulgated thereunder, provided that any such
payment does not exceed the amount required to be included in income as a result
of such failure.

ARTICLE 6

BENEFICIARY DESIGNATION

 

6.1 Beneficiary. Each Participant shall have the right, at any time, to
designate a Beneficiary(ies) (both primary and contingent) to receive his or her
vested Account upon death. A Participant may designate or change a Beneficiary
by completing and signing a Beneficiary designation form. Upon the Committee’s
receipt of a Participant’s new Beneficiary designation form, all prior
Beneficiary designations filed by that Participant shall be canceled. The
Committee shall be entitled to rely on the last Beneficiary designation form
filed by the Participant and received by the Committee prior to his or her
death.

 

6.2 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary or if all designated Beneficiaries predecease the Participant, then
payment of a Participant’s vested Account shall be made in the following order:

 

  (a) To the Participant’s surviving spouse, if any;

 

  (b) If the Participant has no surviving spouse, then to his or her living
children;

 

  (c) If the Participant has no living children, then to his or her living
parents;

 

  (d) If the Participant has no living parents, then to his or her living
brothers and sisters; or

 

14



--------------------------------------------------------------------------------

  (e) If the Participant has no living brothers or sisters, then to his or her
estate.

 

6.3 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Company to either
withhold such payments until this matter is resolved to the Committee’s
satisfaction, or pay such amount into any court of appropriate jurisdiction,
with such court ordered payment completely discharging the liability of the
Plan, the Company, and the Committee.

 

6.4 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Plan, the Company and the
Committee from all further obligations under this Plan with respect to that
Beneficiary.

ARTICLE 7

LEAVE OF ABSENCE

If a Participant is authorized by an Employer to take a paid or unpaid bona fide
leave of absence for any reason, the employment relationship is treated as
continuing intact and deferral elections shall remain in force if the period of
such leave does not exceed six months, or longer, so long as the Participant
retains a right to reemployment under an applicable statute or by contract. If
the Participant is on a leave of absence during the time for filing deferral
election forms, the Participant shall be permitted to complete a deferral
election form for the upcoming Plan Year. Upon return from leave, deferrals
shall occur pursuant to the election form in effect for that Plan Year. If no
election was made for the Plan Year in which the Participant returns from leave,
no deferral shall be withheld.

ARTICLE 8

TERMINATION, AMENDMENT OR MODIFICATION

 

8.1 Termination. Although the Company anticipates that it will continue the Plan
for an indefinite period of time, the Company reserves the right to discontinue
its sponsorship of the Plan and/or to terminate the Plan in full or in part at
any time with respect to any or all of its participating Employees, Directors,
and adopting subsidiaries, regardless of any resulting income tax or other
consequences to Participants and their Beneficiaries.

 

  (a) Partial Termination. The Company may partially terminate the Plan by
instructing the Committee not to accept any additional deferral elections. If
such a partial termination occurs, the Plan shall continue to operate and be
effective with regard to deferral elections entered into prior to the effective
date of such partial termination.

 

  (b) Complete Termination. The Company may completely terminate the Plan by
instructing the Committee not to accept any additional deferral elections, and
by terminating all ongoing deferral elections effective as of the end of the
Plan Year during which the Plan termination occurs. In the event of complete
termination, the Company reserves the discretion to accelerate distribution of
Participants’ Accounts (including those Participants in pay status pursuant to
an installment election) in accordance with Treasury Regulation
Section 1.409A-3(j)(4)(ix).

 

8.2

Amendment. The Company reserves the right, at any time, to amend or modify the
Plan in whole or in part, regardless of any resulting income tax or other
consequences to Participants and their Beneficiaries. However, no amendment or
modification shall decrease or restrict the value of a Participant’s vested
Account in existence at the time the amendment or modification is made,

 

15



--------------------------------------------------------------------------------

calculated as if the Participant had Retired or experienced a Separation from
Service, as appropriate, as of the effective date of the amendment or
modification. The amendment or modification of the Plan shall not affect any
Participant or Beneficiary who has become entitled to the payment of benefits
under the Plan as of the date of the amendment or modification. The Company’s
power to amend or modify the Plan includes the power to suspend or freeze
participation in the Plan, provided such suspension or freeze does not cause a
prohibited acceleration of compensation under Code Section 409A. In such
circumstance, the Company may, in its sole discretion, re-institute the ability
of any Participant or group of Participants to make deferrals under Article 3 at
any time, provided such action is taken consistent with Code Section 409A.

 

8.3 Effect of Payment. The full payment of a Participant’s benefit under the
Plan shall completely discharge all obligations to a Participant and his or her
designated Beneficiaries.

ARTICLE 9

ADMINISTRATION

 

9.1 Committee Duties. Except as otherwise provided in this Article 9, this Plan
shall be administered by the Committee. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to establish, amend, interpret, and enforce all appropriate rules and
procedures for the administration of the Plan and to resolve any and all
questions including interpretations of this Plan. Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.

 

9.2 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents, including Employees, and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to the Company. Any such delegation will be subject to revocation at any
time at the discretion of the Committee. Any reference in this Plan document to
the Committee with respect to such delegated authority will be deemed a
reference to its delegate or delegates.

 

9.3 Binding Effect of Decisions. Any decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and procedures
established hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

 

9.4 Indemnity of Committee. The Company shall indemnify and hold harmless the
Committee, the members of the Committee, and any Employee to whom the duties of
the Committee may be delegated, against any and all claims, losses, damages,
expenses or liabilities incurred by the Company arising from any action or
failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee, any of its members, or any such Employee.

ARTICLE 10

CLAIMS PROCEDURES

 

10.1

Presentation of Claim. Any Participant may submit to the Committee a written
claim for a determination with respect to the amounts distributable to him or
her from the Plan. If such claim relates to the contents of a notice received by
the Participant, the claim must be made within

 

16



--------------------------------------------------------------------------------

60 days after such notice was received by the Participant. All other claims must
be made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Participant.

 

10.2 Notification of Decision. The Committee shall consider a Participant’s
claim within 90 days of receiving the claim; provided that if the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Participant prior to the termination of the initial 90 day period. In no event
shall such extension exceed a period of 90 days from the end of the initial 90
day period. The extension notice shall indicate the special circumstances
requiring an extension of time. The Committee shall notify the Participant in
writing:

 

  (a) That the Participant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) That the Committee has reached a conclusion contrary, in whole or in part,
to the Participant’s requested determination. In such case, the notice shall set
forth in a manner calculated to be understood by the Participant:

 

  (i) The specific reason(s) for the denial of the claim, or any part of it;

 

  (i) Specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (ii) A description of any additional material or information necessary for the
Participant to perfect the claim, and an explanation of why such material or
information is necessary;

 

  (iii) An explanation of the claim review procedure set forth in Section 10.3
below; and

 

  (iv) A statement of the Participant’s right to bring a civil action under
ERISA following an adverse benefit determination on review.

 

10.3 Review of a Denied Claim. On or before 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a
Participant (or the Participant’s duly authorized representative) may file with
the Committee a written request for a review of the denial of the claim. The
Participant (or the Participant’s duly authorized representative) may:

 

  (a) Upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Participant’s claim for benefits;

 

  (b) Submit written comments or other documents; and/or

 

  (c) Request a hearing, which the Committee, in its sole discretion, may grant.

 

10.4

Decision on Review. The Committee shall render its decision on review no later
than 60 days after the Committee receives the Participant’s written request for
a review of the denial of the claim; provided that if the Committee determines
that special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the

 

17



--------------------------------------------------------------------------------

Participant prior to the termination of the initial 60 day period. In no event
shall such extension exceed a period of 60 days from the end of the initial 60
day period. The extension notice shall indicate the special circumstances
requiring an extension of time. In rendering its decision, the Committee shall
take into account all comments, documents, records and other information
submitted by the Participant relating to the claim, without regard to whether
such information was submitted or considered in the initial benefit
determination. The decision shall be written in a manner calculated to be
understood by the Participant, and shall contain:

 

  (a) Specific reasons for the decision;

 

  (b) Specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

 

  (c) A statement that the Participant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Participant’s claim for benefits; and

 

  (d) A statement of the Participant’s right to bring a civil action under
ERISA.

 

10.5 Legal Action. A Participant’s compliance with the foregoing provisions of
this Article 10 is a mandatory prerequisite to a Participant’s right to commence
any legal or equitable action with respect to any claim for benefits under this
Plan.

ARTICLE 11

TRUST

 

11.1 Establishment of the Trust. In order to provide assets from which to
fulfill the obligations of the Participants and their Beneficiaries under the
Plan, the Company may establish a Trust by a trust agreement with a third party,
the Trustee, to which the Company may, in its discretion, contribute cash or
other property, including securities issued by the Company. The Trustee shall be
authorized, upon written instructions received from the Committee or investment
manager appointed by the Committee, to invest and reinvest the assets of the
Trust in accordance with the applicable trust agreement, including the
disposition of Trust assets and reinvestment of the proceeds in one or more
investment vehicles designated by the Committee or investment manager appointed
by the Committee.

 

11.2 Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant or Beneficiary to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Company, Participants, Beneficiaries and the creditors of the Company to the
assets transferred to the Trust.

 

11.3 Distributions From the Trust. The Company’s obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Company’s obligations under this
Plan.

ARTICLE 12

MISCELLANEOUS PROVISIONS

 

12.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted in a manner consistent with that intent.

 

18



--------------------------------------------------------------------------------

12.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. For purposes of the payment of
benefits under this Plan, any and all of the Company’s assets shall be, and
remain, the general assets of the Company. The Company’s obligation under the
Plan shall be merely that of an unfunded and unsecured promise to pay money in
the future.

 

12.3 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, any amounts payable hereunder, or any part thereof, which are,
and all rights to which are expressly declared to be, non-assignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure, attachment, garnishment or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, be transferable by operation of law, including, but not
limited to, a Participant’s or any other person’s bankruptcy or insolvency.

 

12.4 Right to Offset. Notwithstanding any Plan provision to the contrary,
payment under the Plan may be accelerated or a payment may be made under the
Plan as satisfaction of a debt of the Participant to an Employer where such debt
is incurred in the ordinary course of the service relationship between the
Participant and Employer, provided that the entire amount of reduction in any of
the Participant’s taxable years does not exceed $5,000 and the reduction is made
at the same time and in the same amount as the debt otherwise would have been
due and collected from the Participant.

 

12.5 Not a Contract of Employment. Nothing contained in the Plan will give any
Employee or Director the right to be retained in the employment of the Company
or affect the right of the Company to dismiss any Employee or Director. The
adoption and maintenance of the Plan will neither constitute a contract between
the Company and any Employee or Director nor consideration for, or an inducement
to or condition of, the employment or services of any Employee or Director.

 

12.6 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.

 

12.7 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by mail or private delivery service to the following address:
Administrative Committee, c/o U.S. Retirement Benefits, Manager, Human
Resources, Levi Strauss & Co., P.O. Box 7215, San Francisco, CA 94120.

Alternatively, any notice or filing required or permitted to be given to the
Committee under this Plan may be given in writing by facsimile or other
electronic media, as determined to be acceptable by the Committee. Notice to the
Committee shall be deemed given as of the date of actual receipt by the
Committee.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail
or private delivery service to the last known address of such Participant
appearing on the records of the Company, or sent by facsimile or other
electronic media, as determined to be acceptable by the Committee. Notice to a
Participant shall be deemed given when personally delivered, when sent by mail
or private delivery service, or when successfully transmitted using facsimile or
other electronic means.

 

19



--------------------------------------------------------------------------------

12.8 Successors. The provisions of this Plan shall bind and inure to the benefit
of the Company and its successors and assigns and the Participant and the
Participant’s designated Beneficiaries.

 

12.9 Spouse’s Interest. The interest in the benefits hereunder of a
Participant’s spouse who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable prior to or upon death by
such spouse in any manner, including but not limited to such spouse’s will, nor
shall such interest pass under the laws of intestate succession.

 

12.10 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

12.11 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared legally incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

12.12 Distribution in the Event of Taxation. If, for any reason, all or any
portion of a Participant’s benefits under this Plan becomes taxable to the
Participant prior to receipt, a Participant may petition the Committee or
Trustee for a distribution of that portion of his or her benefit that has become
taxable. Upon the grant of such a petition, which grant shall not be
unreasonably withheld, the Company shall distribute to the Participant
immediately available funds in an amount equal to the taxable portion of his or
her benefit (which amount shall not exceed a Participant’s unpaid vested Account
under the Plan). If the petition is granted, the tax liability distribution
shall be made within 90 days of the date when the Participant’s petition is
granted. Such a distribution shall affect and reduce the benefits to be paid
under this Plan.

 

12.13 Insurance. The Company, on its own behalf or on behalf of the Trustee,
and, in its sole discretion, may apply for and procure insurance on the life of
the Participant, in such amounts and in such forms as the Trust may choose. The
Company or the Trustee, as the case may be, shall be the sole owner and
beneficiary of any such insurance. The Participant shall have no interest
whatsoever in any such policy or policies, and at the request of the Company
shall submit to medical examinations and supply such information and execute
such documents as may be required by the insurance company or companies to whom
the Company has applied for insurance.

 

12.14 Effect on Other Plans. The benefits provided for a Participant and
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Company. The Plan shall supplement and shall not supersede, modify or amend
any other such plan or program except as may otherwise be expressly provided.

 

20



--------------------------------------------------------------------------------

* * *

IN WITNESS WHEREOF, the Company has adopted this Plan document as of 12/29,
2010.

 

LEVI STRAUSS & CO. By:   /s/ Cathy Unruh   Cathy Unruh Title: Senior Vice
President, Human Resources

 

21